Julienne A. Boesinger appeals from an order of Cortland County Surrogate’s Court which denies her application to vacate an order, made by the same court on March 29, 1939, under section 205 of the Surrogate's Court Act, which requires appellant to attend and be examined concerning certain property now-in her possession, and to show cause why she should not be required to deliver the same to the executrix of Ada L. Leins, deceased, it being asserted that the property belongs to the latter estate which is to be administered in Cortland county. Order unanimously affirmed, with twenty-five dollars costs to the respondent against the appellant.